53 F.3d 327NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
UNITED STATES, Appellee,v.Valerie JOHNSON, Defendant, Appellant.
No. 93-2172
United States Court of Appeals,First Circuit.
May 9, 1995

Appeal from the United States District Court for the District of Rhode Island [Hon.  Raymond J. Pettine, U.S. District Judge ]
Thomas A. Grasso on brief for appellant.
Sheldon Whitehouse, United States Attorney, and Zechariah Chafee, Assistant United States Attorney, on brief for appellee.
D.R.I.
APPEAL DISMISSED.
Before TORRUELLA, Chief Judge, SELYA and LYNCH, Circuit Judges.
PER CURIAM.


1
Defendant Valerie Johnson was indicted along with three others on various charges relating to a conspiracy to distribute heroin.  She entered a plea of guilty to two counts of the six-count indictment.  The facts are not disputed.  Defendant argues only that the district court erred in refusing to grant her a downward departure based on her status as a first-time offender and as single mother of three minor children.  See United States v. Rivera, 994 F.2d 942 (1st Cir. 1993).


2
Defendant acknowledges in her brief on appeal that the district court knew that it had the power to effect a downward departure.  She could hardly maintain otherwise as a review of the transcript of the sentencing hearing reveals that the judge was well aware of, and correctly applied, the analysis for such departures set forth in Rivera.  See id. at 949-50.  She argues simply that the district court should have granted her a downward departure.


3
"[A]bsent extraordinary circumstances, a criminal defendant cannot ground an appeal on the district court's discretionary decision not to undertake a downward departure from the sentencing range indicated by the guidelines."  United States v. Ruiz, 905 F.2d 499, 508-09 (1st Cir. 1990).  No extraordinary circumstances exist here.  Thus, we have no jurisdiction over this appeal.


4
This appeal is dismissed for want of jurisdiction.  See Local Rule 27.1.